          Case 3:20-cv-00495-SDD-RLB            Document 31    08/25/20 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF LOUISIANA


JENNIFER HARDING, JASMINE POGUE,
OMEGA TAYLOR, LOUISIANA STATE
CONFERENCE OF THE NAACP, and POWER
COALITION FOR EQUITY AND JUSTICE,

                        Plaintiffs,
    v.                                                      Case. No. 3:20-cv-00495-SDD-
                                                            RLB
JOHN BEL EDWARDS, in his official capacity as
Governor of Louisiana, and KYLE ARDOIN, in his
official capacity as Secretary of State of Louisiana.

                        Defendants

   and

THE STATE of LOUISIANA

                        Defendant-Intervenor.


              PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION
                 AND REQUEST FOR EXPEDITED CONSIDERATION

         Plaintiffs Jennifer Harding, Jasmine Pogue, Omega Taylor, Louisiana State Conference of

the NAACP (“Louisiana NAACP”), and Power Coalition for Equity and Justice (“PCEJ”)

(collectively “Plaintiffs”) respectfully move for a preliminary injunction directing Defendants

John Bel Edwards, in his official capacity as Governor of Louisiana, Kyle Ardoin, in his official

capacity as Secretary of State of Louisiana, and Defendant-Intervenor, the State of Louisiana

(collectively “Defendants”) to take immediate action to remove the barriers that place undue

burdens on Louisiana voters’ fundamental right to cast a ballot during the November and

December 2020 elections. In support of their motion, Plaintiffs rely upon the accompanying

Memorandum of Law in Support of Plaintiffs’ Motion for Preliminary Injunction, and the attached

declaration and exhibits.
          Case 3:20-cv-00495-SDD-RLB                  Document 31          08/25/20 Page 2 of 5




        Plaintiffs seek to enjoin the following provisions of Louisiana law that will impose undue

burdens on the right to vote, in particular for those voters most susceptible to illness and death

from COVID-19: (1) the statutory limitations on who can vote absentee by mail (the “Excuse

Requirement”); and (2) and the reduction of the 13-day early voting period that was established

for the July and August 2020 elections to a seven-day early voting period for the November and

December elections 2020. At minimum, Plaintiffs request that Defendants extend to the upcoming

elections the baseline protections provided in the emergency plan that governed the July and

August 2020 elections (the “July/August Emergency Plan”).

        The COVID-19 pandemic has led to unprecedented crises throughout the United States. As

of August 25, 2020, the Centers for Disease Control and Prevention (the “CDC”) estimate that

there have been 5,682,491 reported cases of COVID-19 in the United States, resulting in more

than 176,000 confirmed deaths.1 Louisiana has been particularly hard hit, with over 144,000

confirmed cases and over 4,600 deaths as of August 25, 2020.2 The persistence of COVID-19

throughout the summer has left no doubt that the pandemic will remain a serious risk for Louisiana

voters at the time of the November and December 2020 elections.

        In the context of the global public health emergency brought about by COVID-19,

Plaintiffs are likely to succeed on the merits of their claims that the Excuse Requirement and

limited early voting period impose undue burdens on the right to vote in violation of the First and

Fourteenth Amendments—particularly on voters with underlying health conditions. Plaintiffs are

also likely to succeed on their claim that Louisiana's Excuse Requirement excludes voters with




1
  See Centers for Disease Control & Prevention (hereinafter “CDC”), Coronavirus Disease 2019 (COVID-19): Cases
in the U.S., CDC, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, (last visited Aug. 25,
2020).
2
  La. Dep’t of Health, Coronavirus (COVID-19), http://ldh.la.gov/Coronavirus/ (last visited Aug. 25, 2020).

                                                        2
         Case 3:20-cv-00495-SDD-RLB             Document 31        08/25/20 Page 3 of 5




underlying health conditions from equal participation in violation of Title II of the Americans with

Disabilities Act, 42 U.S.C. § 12132.

       Plaintiffs are also entitled to relief because they will suffer irreparable harm without

injunctive relief, and because traditional legal remedies will not adequately protect their rights.

Further, the harm to Plaintiffs and other Louisiana voters outweighs any potential harm to

Defendants. Finally, the relief sought by Plaintiffs is squarely in the public interest.

       In order to protect their own health and lives and that of all Louisiana residents during the

ongoing public health emergency, Plaintiffs respectfully request that the Court enter a preliminary

injunction for the November 3, 2020 and December 5, 2020 elections that: (1) enjoins Defendants

from enforcing the Excuse Requirement; and (2) directs Defendants to provide a 13-day early

voting period.

       Given the dates of the upcoming elections and the urgency of the relief sought, Plaintiffs

respectfully request expedited consideration of this motion, including an expedited briefing

schedule. Accordingly, Plaintiffs propose that Defendants’ responses to this motion be due within

10 days of service, on September 4, 2020, and Plaintiffs’ reply be due within 4 days of the filing

of responses, on September 8, 2020. Plaintiffs also request that a video or telephonic hearing on

Plaintiffs’ Motion be held during the week of September 8.

       Through counsel, Defendant Governor John Bel Edwards has indicated that he does not

oppose this motion and request for expedited consideration. Counsel for Defendant- Intervenor,

the State of Louisiana, indicated that they will oppose Plaintiffs’ motion for preliminary injunction

and request for expedited consideration. Defendant Secretary of State Kyle Ardoin’s counsel did

not confirm the Secretary’s position on Plaintiffs’ motion.




                                                  3
       Case 3:20-cv-00495-SDD-RLB     Document 31     08/25/20 Page 4 of 5




DATED this 25th day of August 2020.   Respectfully submitted,


Robert D. Fram*                        /s/ Ronald L. Wilson
Morgan E. Lewis*                      Ronald L. Wilson, (LSBN 13575)
Joshua González*                      701 Poydras Street, Suite 4100
Covington & Burling LLP               New Orleans, LA 70139
One Front Street                      Tel.: (504) 525-4361
San Francisco, CA 94111-5356          cabral2@aol.com
Tel: (415) 591-6000
rfram@cov.com                         John Z. Morris*
MELewis@cov.com                       Steven Lance*
jgonzalez@cov.com                     Victoria Wenger*
                                      NAACP Legal Defense &
John Fraser**                            Educational Fund, Inc.
Covington & Burling LLP               40 Rector Street, 5th Floor
The New York Times Building           New York, NY 10006
620 Eighth Avenue                     Tel.: (212) 965-2200
New York, NY 10018-1405               zmorris@naacpldf.org
Tel: (212) 841-1000                   slance@naacpldf.org
JFraser@cov.com                       vwenger@naacpldf.org

Frederic M. Levy*                     Catherine Meza*
Covington & Burling LLP               NAACP Legal Defense &
One City Center                         Educational Fund, Inc.
850 Tenth Street, NW                  700 14th Street, NW, Suite 600
Washington, D.C. 20001                Washington, D.C. 20005
Tel: (202) 662-5154                   Tel.: (202) 682-1300
flevy@cov.com                         cmeza@naacpldf.org

                                      * Pro Hac Vice
                                      ** Pro Hac Vice Motions forthcoming
                                      Attorneys for Plaintiffs
           Case 3:20-cv-00495-SDD-RLB             Document 31        08/25/20 Page 5 of 5




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 25, 2020, I electronically filed the foregoing Plaintiffs’

Motion or Preliminary Injunction with the Clerk of Court by using the CM/ECF system, which

will send a notice of electronic filing to counsel of record who are registered participants of the

Court’s CM/ECF system. I further certify that I sent the foregoing document by electronic mail

to counsel of record who are not CM/ECF participants as indicated in the notice of electronic

filing.



                                                                /s Catherine Meza
                                                                Catherine Meza




                                                    5
